Citation Nr: 1745121	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  09-40 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbar spine with associated bilateral lower extremity radiculopathy and bilateral hip disabilities.

2.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to service-connected lumbar spine with associated bilateral lower extremity radiculopathy and bilateral hip disabilities.

3.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected lumbar spine with associated bilateral lower extremity radiculopathy and bilateral hip disabilities.

4.  Entitlement to service connection for headaches, to include as secondary to claimed cervical spine disorder.  

5.  Entitlement to service connection for a skin disorder (claimed variously as skin cancer, chloracne, porphyria cutanea tarda (PCT), rash, and/or infected hair follicles with staphylococci infection), to include as secondary to herbicide and sun exposure during service.  

6.  Entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include as secondary to service-connected lumbar spine with associated lower extremity radiculopathy disability and/or claimed cervical spine and bilateral shoulder disorders.  


REMAND

The Veteran had active service from December 1965 to September 1967, to include a tour of duty in the Republic of Vietnam from July 1966 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.  The Veteran testified at a Board hearing before the undersigned in October 2010; a transcript of that hearing is associated with the claims file.

This case was last before the Board in October 2014, at which time the above issues were remanded for further development, along with bilateral hip and lung/pulmonary disorder claims.  During the pendency of the appeal, the agency of original jurisdiction (AOJ) awarded service connection for bilateral hip disabilities and bronchiectasis; the Board therefore finds that those issues are final and will no longer address those issues in this decision.  

The above issues, with the exception of the neurological disorder of the bilateral upper extremities issue, have been returned to the Board at this time for further appellate review.  The appeal is REMANDED to AOJ.  VA will notify the Veteran if further action is required.

As an initial matter, the Board remanded a claim of service connection for peripheral neuropathy of the bilateral upper and lower extremities in October 2014.  During the pendency of the remand, the AOJ awarded service connection for bilateral lower extremity radiculopathy associated with the Veteran's service-connected lumbar spine disability in a June 2015 rating decision.  Subsequently, in returning the case to the Board, the AOJ did not readjudicate the peripheral neuropathy issue.  The Board reflects, therefore, that the neurological issue respecting the bilateral upper extremities must be remanded at this time in order for the AOJ to readjudicate that issue so that it can be properly returned to the Board.  

Regarding the orthopedic and skin issues, the Veteran underwent VA examinations of those claimed disorders in May 2015, during which that examiner opined variously that the Veteran had hallux valgus which was not related to his service-connected disabilities, but did not address any other foot disability noted in the claims file, particularly bilateral pes planus as specifically requested.  The May 2015 examiner also noted that the Veteran's foot condition was actually radiculopathy-a neurological condition-as opposed to a musculoskeletal disorder, when the Board specifically requested different opinions be rendered for those disorders.  

Regarding the cervical spine disorder, the examiner opined that the arthritis of the cervical spine was not caused by the arthritis of the lumbar spine because arthritis of one joint does not cause arthritis in another joint; she further noted that the medical literature does not support a medical relationship and did not address the aggravation portion of the secondary opinion.  Respecting the bilateral shoulders, the examiner opined only on a secondary basis to the Veteran's nonservice-connected cervical spine disorder, and did not address secondary service connection for the lumbar spine disability, as the Board had requested.  

Finally, with regard to the Veteran's skin disorder, described as folliculitis, actinic keratosis, and a penile lesion, the examiner negatively opined on a direct basis for the folliculitis and penile lesion because the "objective exam" was normal; there was no discussion of the Veteran's herbicide exposure as specifically requested, although it was noted in the remarks section that it "feels like the skin folliculitis started from clothes that were washed in contaminated water in Vietnam."  With regard to the actinic keratosis, it was opined that the condition was from sun exposure rather than herbicide exposure; but the Veteran's sun exposure during service was not discussed.  

The AOJ obtained addendum opinions regarding the cervical spine, bilateral shoulder and bilateral feet claims in July 2015, from an examiner who did not examine the Veteran-the Board notes that it explicitly asked for adequate opinions from an examiner who examined the Veteran.  Regardless of this fact, the July 2015 examiner recited an extensive history for the Veteran's cervical spine, bilateral shoulder and bilateral foot disorders.  

Regarding the cervical spine, that examiner concluded that there was no indication of a cervical spine disorder during service, even though there was symptomatology noted therein.  The examiner also noted an extensive history with the Veteran's thoracic and lumbar spine disabilities, including thoracic kyphosis, which were either congenital in nature or due to trauma; the examiner did not further elaborate on the likelihood it was due to trauma resulting from the Veteran's lumbar spine disabilities, although a history of farming post-service was noted.  The examiner further noted scapulothoracic bursitis in the record.  Ultimately, the examiner, however, opined that the cervical spine degenerative changes of record were due to aging-although no explanation as to why it was due to aging was given-and not due to the lumbar spine disability, including abnormal weightbearing or gait; the Board notes that no attempt at discussion of aggravation was made.  

With regard  to the bilateral shoulders, the addendum examiner opined that the scapulothoracic bursitis was not due to service, service-connected lumbar spine disability (even though the Veteran's "lumbar spine disability" encompasses the entire thoracolumbar spine), or claimed cervical disorder; rather, the examiner found that his bilateral shoulder radiological changes were due to aging, without further explanation; again, no attempt to discuss aggravation was made.  

Respecting the bilateral feet, the addendum examiner noted several bilateral foot disorders including bilateral pes planus with a collapsed midfoot and bilateral forefoot pronation, as well as superimposed pes cavus due to his peripheral neuropathy, although the neuropathy was noted as specifically not being radiculopathy (the Board notes that the Veteran is service connected for radiculopathy, and there does not appear to be any finding of a separate and distinct neurological disorder other than radiculopathy by VA in the claims file).  

As to the Veteran's contentions that his military boots caused or aggravated his bilateral pes planus, the examiner dismissed this contention as "pure conjecture" without explanation.  Instead, the examiner focused on the Veteran's wearing of cowboy boots for many years after service, as well as his post-service cold injuries in the 1980's and aging, for aggravating his foot problems outside of service; the examiner also opined that the Veteran's foot disorders were likely not caused or aggravated during military service.  The Board further notes that the examiner did not discuss whether the Veteran's bilateral hip and lumbar spine disabilities, including whether any abnormal gait or weightbearing, caused or aggravated his bilateral foot disorders, including his pes planus, as specifically requested.  

Finally, with regard to the skin claim, the addendum examiner dismissed the Veteran's contentions that his herbicide exposure caused his folliculitis as "conjecture."  Regarding the penile lesion, the examiner opined that this appeared to be a residual of his circumcision as an infant with subsequent chronic frictional injury, rather than any ringworm/tinea cruris or herbicide exposure during service.  The examiner finally found that the actinic keratosis was due to long-term sun exposure and not due to his herbicide exposure, noting that any skin disorder due to herbicide had to have become manifest within one year of last exposure (the Board notes this is incorrect, as that only pertains to whether such skin disorder can be presumptively due to herbicide exposure, not whether such is due to herbicide exposure at all).  The Board also notes that the examiner failed to address any sun exposure the Veteran had during service.  

In summary, the Board finds that the examinations and opinions obtained since the October 2014 remand are distressingly inadequate for a multitude of reasons laid out above.  Thus, the Board must remand the cervical spine, bilateral shoulder, bilateral feet, and skin claims for additional VA examination and adequate medical opinions with appropriate specialists who have not previously participated in this 
case to ensure compliance with the Board's previous remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The headache claim is intertwined with the above remanded claims and must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, on remand, any outstanding private and VA treatment records shall also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Kansas City and Wichita VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  The AOJ must ensure that all VA treatment records have been placed in VBMS.  

2.  Ask the Veteran to identify any private treatment that he may have had for his cervical spine, neurological disorder of the bilateral upper extremities, bilateral shoulder, bilateral foot, skin, or headache disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with an orthopedist who has not previously participated in this case in order to determine whether any cervical spine and bilateral shoulder disorders are the result of military service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should state any and all cervical spine and bilateral shoulders disorders found during the appeal period, to specifically include arthritic conditions thereof, as well as bilateral scapulothoracic bursitis. 

The examiner should then opine whether any cervical spine and bilateral shoulder disorders found at least as likely as not (50 percent or greater probability) began in or otherwise the result of military service.  

The examiner must specifically discuss whether the noted cervical spine symptomatology during military service, including noted neck pain, are initial manifestations of the Veteran's arthritic condition of the cervical spine or other cervical spine disorder found.  Merely stating that no diagnosis was made during military service is not a sufficient rationale for a negative opinion.

Next, the examiner should address whether the Veteran's cervical spine and bilateral shoulder disorders are at least as likely as not (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of the disease) by his service-connected disabilities, to include the Veteran's thoracolumbar spine with associated bilateral lower extremity radiculopathy and bilateral hip disabilities.  

The examiner in so discussing the secondary opinions must particularly address any abnormal gait or weightbearing resultant from his thoracolumbar spine and bilateral hip disabilities, when discussing whether such caused or increased the Veteran's cervical spine and/or bilateral shoulder disorders.  

Moreover, the examiner must specifically address the July 2015 examiner's notations of thoracic kyphosis and scapulothoracic bursitis, including whether such demonstrates that changes in the Veteran's thoracic spine (which is service-connected) cause or increased the Veteran's cervical spine and/or bilateral shoulder disorders.  

In addressing the above opinions, the examiner should specifically address the Veteran's lay statements regarding symptomatology experienced during active service and continuity of symptomatology after discharge from service.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Schedule the Veteran for a VA foot examination with a podiatrist who has not previously participated in this case in order to determine whether any foot disorders are the result of military service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should state any and all foot disorders found during the appeal period, to specifically include bilateral pes planus, collapsed midfoot, forefoot pronation, hallux valgus, pes cavus, or any arthritic condition thereof. 

Then, the examiner must address the following:  

(a) Regarding the Veteran's bilateral pes planus, the examiner should opine whether the bilateral pes planus was clearly and unmistakably aggravated (e.g., permanently worsened beyond the normal progression of that disease) during active military service.  The examiner must specifically address the Veteran's contentions that wearing "one size fits all" boots during service aggravated his pes planus.

The examiner should specifically address first whether there was any increase in bilateral pes planus symptoms or in his bilateral pes planus disorder during his periods of active duty service.  Only if an increase in symptoms or his disorder is found, the examiner should then opine whether any increase was due to service or whether such was clearly and unmistakably the result of normal progression of that disease.  

In rendering this opinion, the examiner must take as conclusive fact that the Veteran's bilateral pes planus was noted on entrance into military service and therefore, it is a pre-existing condition; the Veteran is therefore not sound as to any pes planus condition on entrance into military service.

(b) For any other bilateral foot disorder found, including any midfoot collapse, forefoot pronation, pes cavus or arthritic condition thereof, the examiner must find as conclusive fact that those conditions were not noted on entrance into military service and therefore the Veteran is sound as to any foot disorders other than bilateral pes planus upon entrance into military service.  

The examiner should then opine as to whether any of those disorders found at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service, to include wearing "one size fits all" military boots.  

(c) Regardless of the above opinions, the examiner should also opine as to whether any foot disorders found, including bilateral pes planus, midfoot collapse, forefoot pronation, pes cavus, or any other foot disorder found such as arthritis, at least as likely as not (again, 50 percent or greater probability) were either (a) caused by; or (b) aggravated (in this case, only worsened (not permanently so) beyond the normal progression of the disease) by the Veteran's service-connected disabilities, to include his thoracolumbar spine with associated bilateral lower extremity radiculopathy and bilateral hip disabilities.  

The examiner in so discussing the secondary opinions the examiner must particularly address any abnormal gait or weightbearing resultant from his thoracolumbar spine and bilateral hip disabilities, when discussing whether such caused or increased the Veteran's bilateral foot disorders.  

The examiner should additionally address the veracity of the July 2015 examiner's opinion that the Veteran's pes cavus was caused by his neurological disorders of the bilateral lower extremities (Note: as of yet, VA has yet to specifically identify a distinct neurological disorder aside from bilateral radiculopathy.).  

In addressing the above opinions, the examiner should specifically address the Veteran's lay statements regarding symptomatology experienced during active service and continuity of symptomatology after discharge from service.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Schedule the Veteran for a VA skin examination with a dermatologist who has not previously participated in this case in order to determine whether any skin disorder is the result of military service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should state any and all skin disorders found during the appeal period, to specifically include folliculitis, actinic keratoses, and a penile lesion. 

During the examination, the examiner should also specifically ask the Veteran respecting the types and frequency of sun exposure he had during and after military service.

Then, the examiner should opine whether any skin disorders found, including folliculitis, actinic keratoses, or a penile lesion, at least as likely as not (50 percent or greater probability) began in or had their onset within one year of discharge from service.  

The examiner must also address whether any skin disorder found, if not shown to have begun during or within one year of service is otherwise related to the Veteran's military service, to include his in-service (a) sun exposure; or, (b) exposure to herbicide agents during his service in the Republic of Vietnam.  

The examiner must take as conclusive fact that the Veteran is presumed exposed to herbicide agents during his period of service; his exposure is conceded.  Any herbicide exposure is not "conjecture," and MUST BE ADDRESSED BY THE EXAMINER.  

Moreover, the examiner is reminded that merely stating that a skin disorder does not occur within one year of last exposure to herbicide agents is not an adequate opinion as to whether the Veteran's herbicide exposure during service caused his skin disorders; such an inquiry must be considered an independent analysis with a detailed rationale necessary.  

The examiner is also reminded that merely stating that the skin disorder is not on the presumptive list for herbicide exposure is not an adequate rationale.  The Board fully expects that the examiner will provide an opinion as to whether the Veteran's actual herbicide exposure is the cause of his skin disorders; it is on this question that the examiner should focus.

In addressing the above opinions, the examiner should specifically address the Veteran's lay statements regarding symptomatology experienced during active service and continuity of symptomatology after discharge from service.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection cervical spine, neurological disorder of the bilateral upper extremities, bilateral shoulder, bilateral foot, skin, or headaches disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	M. Peters, Counsel
Copy of Decision Sent to:	Disabled American Veterans

